                                                                      Case 2:15-ap-01679-RK               Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56     Desc
                                                                                                           Main Document    Page 1 of 19


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                     UNITED STATES BANKRUPTCY COURT

                                                                       13                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                  Case No. 2:13-bk-14135-RK
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE                        Chapter 11
                                                                          21st CENTURY,
                                                                       16                                                        Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       17                                                        Consolidated with Adv. No. 2:14-ap-01771-
                                                                                                                                 RK
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &
                                                                          ARCHITECTURE BOOKS OF THE 21st                         JOINT STATUS REPORT
                                                                       19 CENTURY,

                                                                       20                        Plaintiff,
                                                                                                                                 Status Conference Date:
                                                                       21               vs.                                      Date:           March 13, 2019
                                                                                                                                 Time:           1:30 p.m.
                                                                       22 ACE GALLERY NEW YORK CORPORATION,                      Courtroom:      1675
                                                                          a California corporation; et al.                                       255 E. Temple St.
                                                                       23                                                                        Los Angeles, CA 90012
                                                                                         Defendants.
                                                                       24

                                                                       25

                                                                       26
                                                                            And Related Counterclaims and Crossclaims
                                                                       27

                                                                       28


                                                                            2659774v1
                                                                      Case 2:15-ap-01679-RK         Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56               Desc
                                                                                                     Main Document    Page 2 of 19


                                                                        1                                       JOINT STATUS REPORT

                                                                        2           The parties submit the following JOINT STATUS REPORT in accordance with LBR

                                                                        3 7016-1(a)(2):

                                                                        4

                                                                        5 A.        PLEADINGS/SERVICE:

                                                                        6      1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.      Yes
                                                                               (Claims Documents)?
                                                                        7
                                                                               2. Have all parties filed and served answers to the Claims Documents?                  No
                                                                        8      3. Have all motions addressed to the Claims Documents been resolved?                   No
                                                                        9      4. Have counsel met and conferred in compliance with LBR 7026-1?                       No

                                                                       10 5.        Plan Agent. The Plan Agent has filed a motion to dismiss the counterclaims filed by
  A Professional Corporation




                                                                       11 Douglas Chrismas on January 29, 2019, and has not yet filed an answer. The hearing on the Plan
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Agent's motion to dismiss is scheduled for March 13, 2019, contemporaneous with the status

                                                                       13 conference. Counsel for Cathay Bank requested that the Plan Agent delay completion of their

                                                                       14 LBR 7026-1 conference because of a lengthy jury trial, but the parties anticipate that this will be
SulmeyerKupetz,




                                                                       15 completed before the status conference. The Plan Agent intends to file motions for summary

                                                                       16 judgment on several of his claims.

                                                                       17 6.        400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D. Smith:
                                                                       18 Subject to further discovery, including document discovery and depositions, Defendants 400 S. La

                                                                       19 Brea, LLC, Daryoush Dayan, Kamran Gharibian, and Michael D. Smith (collectively “400 SLB

                                                                       20 Defendants”) are considering the filing of a summary judgment and/or summary adjudication as to

                                                                       21 certain claims of the Plan Agent asserted against 400 SLB Defendants in the Fifth Amended

                                                                       22 Complaint.

                                                                       23 7.        Jennifer Kellen: Ms. Kellen intends to file a motion for judgment on the pleadings
                                                                       24 pursuant to Fed. R. Civ. P. 12(c), applicable in adversary proceedings pursuant to Fed. R. Bankr.

                                                                       25 P. 7012(b), on the grounds the claims averred against Ms. Kellen in the Plan Agent’s Fifth

                                                                       26 Amended Complaint are barred by applicable statutes of limitations.

                                                                       27 8.        Cathay Bank. Cathay Bank's preliminary analysis indicates a likelihood that after
                                                                       28 discovery has been completed, a Motion for Summary Judgment or Motion for Summary


                                                                                                                             1
                                                                      Case 2:15-ap-01679-RK        Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                Desc
                                                                                                    Main Document    Page 3 of 19


                                                                        1 Adjudication may be appropriate. Cathay Bank requests that if the Court is not inclined to grant

                                                                        2 Cathay Bank's request below that a further Status Conference be scheduled for 3-6 months from

                                                                        3 now when Cathay Bank will be more ready to provide input regarding discovery and trial setting

                                                                        4 deadlines, that the Court incorporate enough time into the calendar for this matter to permit such

                                                                        5 motions to be filed and heard after expert discovery has been completed and before any pretrial

                                                                        6 conference is scheduled.

                                                                        7

                                                                        8 B.       READINESS FOR TRIAL:

                                                                        9   1.    When will you be ready for trial in this case?

                                                                       10         a.      Plan Agent:
  A Professional Corporation




                                                                       11                 The Plan Agent anticipates that he will be ready for trial in this case in December,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 2019.

                                                                       13         b.      400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       14                 Smith:
SulmeyerKupetz,




                                                                       15                 April 2020

                                                                       16         c.      Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       17                 Corporation (suspended):

                                                                       18                 April 2020

                                                                       19         d.      Jennifer Kellen

                                                                       20                 March 31, 2020

                                                                       21         e.      Cathay Bank

                                                                       22                 Unknown at this time, but more than 4 months.

                                                                       23 2.       In your answer to the above is more than 4 months after the summons issued in this case,

                                                                       24 give reasons for further delay.

                                                                       25         a.      Plan Agent:

                                                                       26                 The scope of this case has expanded as discovery has revealed additional evidence

                                                                       27                 supporting the joinder of new defendants and claims. But for Chrismas'

                                                                       28                 counterclaims, the Plan Agent believes that the pleadings are final and that


                                                                                                                            2
                                                                      Case 2:15-ap-01679-RK    Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                Desc
                                                                                                Main Document    Page 4 of 19


                                                                        1             discovery may proceed on a timeline for trial in late 2019.

                                                                        2       b.    400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                        3             Smith:

                                                                        4             Certain parties have only recently been added and are not at yet at issue in this

                                                                        5             proceeding and further discovery to be conducted, including document discovery

                                                                        6             and multiple depositions. Also, as stated above, subject to such further discovery,

                                                                        7             400 SLB Defendants are also considering the filing of a summary judgment and/or

                                                                        8             summary adjudication as to certain claims of the Plan Agent asserted against 400

                                                                        9             SLB Defendants in the Fifth Amended Complaint.

                                                                       10       c.    Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York
  A Professional Corporation




                                                                       11             Corporation (suspended):
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12             Certain parties have only recently been added and are not at yet at issue in this

                                                                       13             proceeding; further discovery to be conducted, including document discovery and

                                                                       14             multiple depositions. Douglas Chrismas is also considering the filing of a summary
SulmeyerKupetz,




                                                                       15             judgment and/or summary adjudication as to certain claims of the Plan Agent.

                                                                       16       d.    Jennifer Kellen

                                                                       17             Additional time is needed to prepare for trial. Jennifer Kellen was named as a new

                                                                       18             defendant in the Fifth Amended Complaint, and timely filed her answer on January

                                                                       19             31, 2019. This adversary proceeding has been pending since December 2015. The

                                                                       20             operative complaint contains 335 paragraphs of allegations. A large number of

                                                                       21             documents have been produced through discovery during the pendency of the case

                                                                       22             prior to Ms. Kellen’s appearance, but have not yet been produced to counsel for

                                                                       23             Ms. Kellen.

                                                                       24       e.    Cathay Bank

                                                                       25             This adversary proceeding had already been pending for several years before

                                                                       26             Cathay Bank ("Bank") was first joined as a defendant in December 2018, in

                                                                       27             conjunction with the Fifth Amended Complaint. Cathay Bank filed its answer to

                                                                       28             the Fifth Amended Complaint on February 28, 2019. The Fifth Amended


                                                                                                                         3
                                                                      Case 2:15-ap-01679-RK     Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                 Desc
                                                                                                 Main Document    Page 5 of 19


                                                                        1              Complaint has more than 100 pages in text, has more than 350 pages of documents

                                                                        2              attached as Exhibits, and involves claims and transactions dating back more than a

                                                                        3              decade, to which Cathay Bank was not a party, and to which it is now forced to

                                                                        4              conduct discovery, analyze and respond. There was significant discovery

                                                                        5              undertaken by the other parties to this action prior to Cathay Bank being added as a

                                                                        6              new defendant to which Cathay Bank has not been privy. Cathay Bank was not a

                                                                        7              creditor of, nor a party in interest in, the Debtor's Chapter 11 bankruptcy case, and

                                                                        8              until it was served with the Fifth Amended Complaint, had little or no reason to be

                                                                        9              familiar with (or even aware of) many of the issues, facts and circumstances

                                                                       10              asserted by Plaintiff in the Fifth Amended Complaint. In light of the foregoing,
  A Professional Corporation




                                                                       11              Cathay Bank requests that the Court set a further status conference for
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12              approximately 3-6 months from now at which time Cathay Bank will have a better

                                                                       13              handle on its ability to finish discovery and be ready for trial.

                                                                       14 3.    When do you expect to complete your discovery efforts?
SulmeyerKupetz,




                                                                       15       a.     Plan Agent:

                                                                       16              Fact Discovery: September 30, 2019

                                                                       17              Expert Discovery: October 31, 2019.

                                                                       18       b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       19              Smith:

                                                                       20              Fact Discovery: December 31, 2019

                                                                       21              Expert Discovery: January 31, 2019

                                                                       22       c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       23              Corporation (suspended):

                                                                       24              Fact Discovery: December 31, 2019

                                                                       25              Expert Discovery: January 31, 2019

                                                                       26       d.     Jennifer Kellen

                                                                       27              January 31, 2020

                                                                       28       e.     Cathay Bank


                                                                                                                          4
                                                                      Case 2:15-ap-01679-RK        Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                 Desc
                                                                                                    Main Document    Page 6 of 19


                                                                        1                 Uncertain at this time. See Response to Paragraph B. 2(e) above.

                                                                        2 4.       What additional discovery do you require to prepare for trial?

                                                                        3          a.     Plan Agent:

                                                                        4                 The Plan Agent anticipates taking at least a dozen depositions, and requires further

                                                                        5                 written discovery and related motions to ensure complete production of documents

                                                                        6                 and complete responses to discovery that has not been properly answered.

                                                                        7          b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                        8                 Smith:

                                                                        9                 Depositions (multiple); document discovery; and expert discovery.

                                                                       10          c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York
  A Professional Corporation




                                                                       11                 Corporation (suspended):
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 Depositions (multiple); document discovery; and expert discovery.

                                                                       13          d.     Jennifer Kellen

                                                                       14                 Ms. Kellen will begin her discovery efforts after having an opportunity to review
SulmeyerKupetz,




                                                                       15                 the initial disclosures and documents previously produced in this adversary

                                                                       16                 proceeding. Ms. Kellen intends to propound written discovery, and take

                                                                       17                 depositions of a presently unknown number of witnesses.

                                                                       18          e.     Cathay Bank

                                                                       19                 Yet to be determined, but will likely includes depositions, interrogatories and/or

                                                                       20                 requests for production of documents. Expert testimony is also likely to be

                                                                       21                 required.

                                                                       22 C.       TRIAL TIME:

                                                                       23 1.       What is your estimate of the time required to present your side of the case at trial

                                                                       24 (including rebuttal stage if applicable)?

                                                                       25          a.     Plan Agent:

                                                                       26                 Unless anticipated motions for summary judgment narrow the issues for trial, the

                                                                       27                 Plan Agent anticipates requiring ten court days to present his side of the case, as

                                                                       28                 well as rebuttals.


                                                                                                                             5
                                                                      Case 2:15-ap-01679-RK      Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56              Desc
                                                                                                  Main Document    Page 7 of 19


                                                                        1       b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                        2              Smith:

                                                                        3              2 weeks (on all issues, though severance is requested (see below))

                                                                        4       c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                        5              Corporation (suspended):

                                                                        6              10 days

                                                                        7       d.     Jennifer Kellen

                                                                        8              Total trial length of 2 weeks is estimated based on present understanding of facts.

                                                                        9       e.     Cathay Bank

                                                                       10              Unknown at this time.
  A Professional Corporation




                                                                       11 2.    How many witnesses to you intend to call at trial (including opposing parties)?
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12       a.     Plan Agent:

                                                                       13              The Plan Agent anticipates calling 20-25 witnesses, but may amend this number

                                                                       14              once discovery is completed.
SulmeyerKupetz,




                                                                       15       b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       16              Smith:

                                                                       17              Unknown at this time.

                                                                       18       c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       19              Corporation (suspended):

                                                                       20              Unknown at this time

                                                                       21       d.     Jennifer Kellen

                                                                       22              Presently unknown.

                                                                       23       e.     Cathay Bank

                                                                       24              Unknown at this time.

                                                                       25 3.    How many exhibits to you anticipate using at trial?

                                                                       26       a.     Plan Agent:

                                                                       27              The Plan Agent is unable to provide an accurate estimate at this time, as he cannot

                                                                       28              predict at this time whether certain summaries will be accepted into evidence, or


                                                                                                                         6
                                                                      Case 2:15-ap-01679-RK         Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                Desc
                                                                                                     Main Document    Page 8 of 19


                                                                        1                  the underlying documents will be required. For example, summaries of bank

                                                                        2                  statements could be a half-dozen exhibits, while the bank statements themselves

                                                                        3                  would exceed five hundred exhibits. Similarly, there are a few hundred invoices in

                                                                        4                  draft, final and alternative formatting, which may be limited in number by expert

                                                                        5                  testimony describing their contents.

                                                                        6          b.      400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                        7                  Smith:

                                                                        8                  Unknown at this time.

                                                                        9          c.      Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       10                  Corporation (suspended):
  A Professional Corporation




                                                                       11                  Unknown at this time
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          d.      Jennifer Kellen

                                                                       13                  Presently unknown.

                                                                       14          e.      Cathay Bank
SulmeyerKupetz,




                                                                       15                  Unknown at this time.

                                                                       16 D.       PRETRIAL CONFERENCE:

                                                                       17 A pretrial conference is usually conducted between a week to a month before trial, at which time a

                                                                       18 pretrial order will be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial

                                                                       19 conference is not necessary or appropriate in this case, please so note below, stating your reasons:

                                                                       20          a.      Plan Agent:

                                                                       21                  Pretrial conference IS requested for the following reasons:

                                                                       22                     This case is complex, in terms of its multiple claims, multiple defendants,

                                                                       23                     different claims to a jury right, and other factors that should be addressed at a

                                                                       24                     pretrial conference.

                                                                       25                  Pretrial conference should be set after: September 30, 2019

                                                                       26          b.      400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       27                  Smith:

                                                                       28                  Pretrial conference IS requested for the following reasons:Pretrial conference


                                                                                                                             7
                                                                      Case 2:15-ap-01679-RK       Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56               Desc
                                                                                                   Main Document    Page 9 of 19


                                                                        1              should be set after: 30 days after close of expert discovery.

                                                                        2       c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                        3              Corporation (suspended):

                                                                        4              Pretrial conference IS requested for the following reasons:

                                                                        5              Pretrial conference should be set after: 30 days after close of expert discovery.

                                                                        6       d.     Jennifer Kellen

                                                                        7              Pretrial conference is requested for the following reasons:

                                                                        8              Pretrial conference should be set after: March 13, 2020

                                                                        9       e.     Cathay Bank

                                                                       10              Pretrial conference IS NOT requested at this time for the following reasons: It
  A Professional Corporation




                                                                       11              would be premature. Cathay Bank requests instead that a further status conference
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12              be scheduled approximately 3-6 months from now, at which time Cathay Bank

                                                                       13              should have a better handle on its discovery requirements and trial estimates. If a

                                                                       14              Pretrial conference is to be scheduled, it should not be scheduled until at least 30
SulmeyerKupetz,




                                                                       15              days after expert witness discovery deadlines have passed.

                                                                       16 E.    SETTLEMENT:

                                                                       17 1.    What is the status of settlement efforts?

                                                                       18       a.     Plan Agent:

                                                                       19              The parties have discussed settlement as required in their initial disclosures meet-

                                                                       20              and-confer discussions.

                                                                       21       b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       22              Smith:

                                                                       23              Prior mediation unsuccessful. No settlement discussions pending between the

                                                                       24              parties.

                                                                       25       c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       26              Corporation (suspended):

                                                                       27              No settlement discussions pending between the parties.

                                                                       28       d.     Jennifer Kellen


                                                                                                                            8
                                                                      Case 2:15-ap-01679-RK       Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56               Desc
                                                                                                   Main Document    Page 10 of 19


                                                                        1                Counsel for Ms. Kellen and the Plan Agent discussed opportunities for settlement

                                                                        2                during their Fed. R. Civ. P. 26(f) conference. There are presently no known

                                                                        3                settlement opportunities.

                                                                        4         e.     Cathay Bank

                                                                        5                No settlement discussions involving Cathay Bank have occurred to date. Cathay

                                                                        6                Bank is unaware whether settlement discussions among the other parties have taken

                                                                        7                place.

                                                                        8 2.      Has this dispute been formally mediated?

                                                                        9         Plan Agent: Yes, partially. The Plan Agent and 400 S. La Brea, LLC participated in an

                                                                       10 unsuccessful mediation in February 2018.
  A Professional Corporation




                                                                       11         400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D. Smith: Yes
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 (unsuccessful).

                                                                       13         Cathay Bank: Unknown. Cathay Bank has not participated in a mediation since Cathay

                                                                       14 Bank was added as a defendant in the Fifth Amended Complaint.
SulmeyerKupetz,




                                                                       15 3.      Do you want this matter sent to mediation at this time?

                                                                       16         a.     Plan Agent:

                                                                       17                Possibly, but not as a global matter. Mediation may be useful with particular

                                                                       18                defendants. But the entire case is too complex for a single mediation, and not all

                                                                       19                parties have appeared to have a reasonable approach to the prospect of mediation.

                                                                       20                The Plan Agent would prefer to address the potential for mediation with each

                                                                       21                defendant separately.

                                                                       22         b.     400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       23                Smith:

                                                                       24                No; 400 SLB Defendants will consider further mediation after completion of

                                                                       25                discovery.

                                                                       26         c.     Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       27                Corporation (suspended):

                                                                       28                No; Chrismas will consider further mediation after completion of discovery.


                                                                                                                           9
                                                                      Case 2:15-ap-01679-RK        Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                    Desc
                                                                                                    Main Document    Page 11 of 19


                                                                        1         d.      Jennifer Kellen

                                                                        2                 No.

                                                                        3         e.      Cathay Bank

                                                                        4                 Not at this time, unless it is requested by all other parties, preferably after all

                                                                        5                 discovery has been completed.

                                                                        6 F.      FINAL JUDGMENT/ORDER:

                                                                        7 Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in

                                                                        8 this adversary proceeding must raise its objection below. Failure to select either box below may be

                                                                        9 deemed consent.

                                                                       10         a.      Plan Agent:
  A Professional Corporation




                                                                       11                 I do consent to the bankruptcy court's entry of a final judgment and/or order in this
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 adversary proceeding.

                                                                       13         b.      400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                       14                 Smith:
SulmeyerKupetz,




                                                                       15                 I DO NOT consent to the bankruptcy court's entry of a final judgment and/or order

                                                                       16                 in this adversary proceeding.

                                                                       17         c.      Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       18                 Corporation (suspended):

                                                                       19                 I DO NOT consent to the bankruptcy court's entry of a final judgment and/or order

                                                                       20                 in this adversary proceeding.

                                                                       21         d.      Jennifer Kellen

                                                                       22                 I do not consent to the bankruptcy court's entry of a final judgment and/or order in

                                                                       23                 this adversary proceeding.
                                                                       24         e.      Cathay Bank
                                                                       25                 I DO NOT consent to the bankruptcy court's entry of a final judgment and/or order
                                                                       26                 in this adversary proceeding.
                                                                       27 G.      ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL:
                                                                       28         a.      Plan Agent:


                                                                                                                              10
                                                                      Case 2:15-ap-01679-RK    Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                     Desc
                                                                                                Main Document    Page 12 of 19


                                                                        1             The Plan Agent believes that it is too early to consider severence of issues for trial,

                                                                        2             particularly as some claims may be resolved on summary judgment.

                                                                        3       b.    400 S. La Brea, LLC, Daryoush Dayan, Kamran Gharibian, Michael D.

                                                                        4             Smith:

                                                                        5             400 SLB Defendants request that all avoidance actions be severed from other

                                                                        6             claims and be tried separately. In addition, 400 SLB Defendants request that the

                                                                        7             underlying avoidance claims be tried before, and separately from, all section 550(b)

                                                                        8             good faith defenses, as may be applicable.

                                                                        9       c.    Douglas Chrismas, Ace Museum (suspended), Ace Gallery New York

                                                                       10             Corporation (suspended):
  A Professional Corporation




                                                                       11             Ace Museum and Ace Gallery New York Corporation do not expect to be
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12             reinstated.

                                                                       13       d.    Jennifer Kellen

                                                                       14             Ms. Kellen requests that the Court issue an order pursuant to Fed. R. Civ. P. 20(b)
SulmeyerKupetz,




                                                                       15             to sever for separate trial the two claims for relief brought against her. The Fifth

                                                                       16             Amended Complaint contains 20 claims for relief against 10 defendants. The vast

                                                                       17             majority of the allegations in the Fifth Amended Complaint have nothing to do with

                                                                       18             Ms. Kellen, and fairness requires that Ms. Kellen not be forced to incur extreme

                                                                       19             expense by participating in litigation having no relevance to the claims alleged

                                                                       20             against her that are limited in scope. The Court should sever the two claims for

                                                                       21             relief to avoid this prejudice. Finally, as a practical matter, it is difficult to

                                                                       22             comprehend how a pretrial stipulation can be prepared under the present conditions

                                                                       23             as almost no facts nor issues of law will have relevance to all defendants.

                                                                       24       e.    Cathay Bank

                                                                       25             Cathay Bank requests that no pretrial or trial date be set at the present time. Cathay

                                                                       26             Bank requests instead that a further Status Conference be scheduled for

                                                                       27             approximately 3-6 months from now at which time Cathay Bank should have a

                                                                       28             better indication of how long it needs to complete discovery and prepare for trial.


                                                                                                                          11
                                                                      Case 2:15-ap-01679-RK   Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                Desc
                                                                                               Main Document    Page 13 of 19


                                                                        1             Cathay Bank also requests that all avoidance actions be severed from other claims

                                                                        2             set forth in the Fifth Amended Complaint, and be tried separately. Cathay Bank

                                                                        3             further requests that all underlying avoidance claims be tried before, and separately

                                                                        4             from, all section 550(b) good faith defenses, as maybe applicable.

                                                                        5

                                                                        6

                                                                        7

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                       12
Case 2:15-ap-01679-RK   Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56   Desc
                         Main Document    Page 14 of 19




                                            /s/ David J. Richardson
                                                                      Case 2:15-ap-01679-RK     Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56          Desc
                                                                                                 Main Document    Page 15 of 19


                                                                        1 Respectfully submitted:

                                                                        2 DATED: March 4, 2019                 SulmeyerKupetz, a Professional Corporation

                                                                        3
                                                                                                               By:
                                                                        4
                                                                                                                     Victor A. Sahn
                                                                        5                                            David J. Richardson
                                                                                                                     Attorneys for Sam S. Leslie, Plan Agent
                                                                        6

                                                                        7
                                                                            DATED: March 4, 2019               Fredman Lieberman Pearl LLP
                                                                        8

                                                                        9                                      By:
                                                                                                                     Marc A. Lieberman
                                                                       10                                            Alan W. Forsley
                                                                                                                     Attorneys for Douglas Chrismas
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12
                                                                            DATED: March 4, 2019               Greenberg Glusker Fields Claman & Machtinger
                                                                       13                                      LLP

                                                                       14
                                                                                                               By:
SulmeyerKupetz,




                                                                       15                                            Brian Davidoff
                                                                       16                                            Keith P. Banner
                                                                                                                     Attorneys for 400 S. La Brea, LLC, Daryoush
                                                                       17                                            Dayan, Kamran Gharibian, Michael D. Smith

                                                                       18
                                                                            DATED: March 4, 2019               Friedman Law Group, P.C.
                                                                       19

                                                                       20
                                                                                                               By:
                                                                       21                                            J. Bennett Friedman
                                                                                                                     Michael Sobkowiak
                                                                       22                                            Attorneys for Jennifer Kellen
                                                                       23 DATED: Marcy 4, 2019                 Frandzel Robins Bloom & Csato, L.C.
                                                                       24
                                                                                                               By:
                                                                       25                                            Reed S. Waddell
                                                                                                                     Attorneys for Cathay Bank
                                                                       26

                                                                       27

                                                                       28


                                                                                                                     13
Case 2:15-ap-01679-RK   Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56   Desc
                         Main Document    Page 16 of 19
Case 2:15-ap-01679-RK   Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56   Desc
                         Main Document    Page 17 of 19
         Case 2:15-ap-01679-RK                    Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                                       Desc
                                                   Main Document    Page 18 of 19
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): JOINT STATUS REPORT will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) March 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company -ffarivar@foley.com,
  amcdow@foley.com;scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 Michael D Sobkowiak on behalf of Defendant Jennifer Kellen - msobkowiak@flg-law.com, jmartinez@flg-law.com;jfriedman@flg-law.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Reed S Waddell on behalf of Defendant Cathay Bank, a California corporation - rwaddell@frandzel.com, sking@frandzel.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.
2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 532 Filed 03/07/19 Entered 03/07/19 14:53:56                                       Desc
                                                   Main Document    Page 19 of 19

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 7, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  March 7, 2019                             Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
